Citation Nr: 0815279	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-00 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1951 to June 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A.    § 7107(a) and 
38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested that he be scheduled for a personal 
hearing at the RO before a Decision Review Officer (DRO) and 
one was scheduled in November 2005.  Prior to the scheduled 
hearing, the veteran requested a postponement in order to 
have a VA examination, which was done in December 2005.  He 
has not been re-scheduled for a hearing and has not withdrawn 
his request for one.  

Under 38 C.F.R. § 3.2600(a), a claimant who has filed a 
timely Notice of Disagreement has a right to a review of the 
decision by either a Veterans Service Center Manager (VSCM) 
or DRO.  VA has the discretion to assign either a VSCM or DRO 
to conduct the review.  Id.  There is no indication that the 
veteran has been afforded the opportunity to appear for a 
personal hearing with a DRO.  See 38 C.F.R. §§ 3.103(c), 
3.2600.  Correction of this procedural deficiency is required 
prior to final appellate consideration.


Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
St. Petersburg, Florida, RO by a Veterans 
Service Center Manager or Decision Review 
Officer.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


 
